DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Response to Amendment
Applicant's amendments/arguments filed on April 20, 2022 with respect to amended independent claim 1 have been fully considered. Based on Applicant's amendments, the 35 U.S.C. 103 Claim Rejections previously set in the Final Office Action mailed on 02/22/2022 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method of a wireless communication device for transmitting sidelink hybrid automatic repeat request (HARQ) feedback information, the method comprising: receiving configuration information related to a physical sidelink feedback channel (PSFCH) resource pool; receiving a physical sidelink shared channel (PSSCH) including sidelink data and sidelink control information (SCI) which includes an indication for the HARQ feedback information; and determining a PSFCH resource, for transmitting the HARQ feedback information in response to the reception of the PSSCH, within the PSFCH resource pool, wherein the PSFCH resource is associated with a first subchannel having a lowest index among plural subchannels for the PSSCH, and transmitting the HARQ feedback information using the PSFCH resource, based on the indication in the SCI, wherein the transmitted HARQ feedback information in the PSFCH resource includes a multiplexed plurality of HARQ acknowledgements/negative-acknowledgements (ACKs/NACKs) wherein the configuration information related to the PSFCH resource pool comprises first radio resource control (RRC) parameters, and wherein the first RRC parameters are separated from second RRC parameters used for a physical sidelink control channel (PSCCH) and the PSSCH.

Regarding amended independent claim 1, the closest prior art of Guo discloses a method for a UE to transmit ACK/NACK feedback for a received PSSCH (Guo, Figs. 30A-30B, [0270]-[0274]), where the UE receives a resource pool of PSSCH/PSCCH/PSFCH for sidelink transmissions and configuration that allocates sidelink resources for transmission and reception (Guo, [0170], Fig. 17, [0172]-[0175], [0196]-[0197], [0203], [0205], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347], Fig. 40, [0362]). A transmitter UE transmits data in PSSCH, and the UE receives and decodes the PSSCH. A SCI is transmitted in PSSCH resource m, where the SCI include one bit-field to indicate whether HARQ-AC/NACK feedback is required for the scheduled PSSCH or not (Guo, [0270], [0273], Fig. 31, [0452]). The UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ, after receiving the PSSCH. The PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL). The calculation [k, tpSL] = f(m, tnSL) shows that k, which is the PSFCH resource, is associated with m, which comprises a first subchannel (resource) index for the PSSCH since m is 0, 1, 2, 3, etc. M = 0 shows a lowest index among plural subchannels (m=0, 1, 2, 3 …) for the PSSCH (Guo, [0266] ln 5, [0271] ln 4-12, [0278]). The UE transmits the ACK/NACK HARQ feedback on the PSFCH subchannel based on the feedback requirement indicated in the SCI Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], [0452]). Guo further discloses that the UE receives configuration that allocates sidelink resources for transmission and reception via RRC signaling, where the sidelink resources include the PSFCH resource pool (Guo, [0196]-[0198], [0203], [0205]).

Regarding amended independent claim 1, the closest prior art of Pan discloses that the WTRU receives different transmissions, decodes the transmissions and determines ACK/NACKs (A/N1 – A/N4) for the transmissions (Pan, Abstract, Figs. 4-5, [0034]-[0035], Fig. 6, [0036]-[0037], Fig. 7, [0054], Fig. 8, [0056]). The WTRU then selects one resource to transmit the HARQ feedback bits for the ACK/NACKs. The ACK/NACKs are bundled and transmitted on the selected resource. The selected resource to transmit the feedback information (ACK/NACKs) is a physical channel, equivalent to the PSFCH.

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method of a wireless communication device for transmitting sidelink hybrid automatic repeat request (HARQ) feedback information, the method comprising: 
receiving configuration information related to a physical sidelink feedback channel (PSFCH) resource pool; 
receiving a physical sidelink shared channel (PSSCH) including sidelink data and sidelink control information (SCI) which includes an indication for the HARQ feedback information; and 
determining a PSFCH resource, for transmitting the HARQ feedback information in response to the reception of the PSSCH, within the PSFCH resource pool, 
wherein the PSFCH resource is associated with a first subchannel having a lowest index among plural subchannels for the PSSCH, and 
transmitting the HARQ feedback information using the PSFCH resource, based on the indication in the SCI, 
wherein the transmitted HARQ feedback information in the PSFCH resource includes a multiplexed plurality of HARQ acknowledgements/negative-acknowledgements (ACKs/NACKs) 
wherein the configuration information related to the PSFCH resource pool comprises first radio resource control (RRC) parameters, and 
wherein the first RRC parameters are separated from second RRC parameters used for a physical sidelink control channel (PSCCH) and the PSSCH” as recited in amended independent claim 1 when considering the claim as a whole. The same rationale applies to amended independent claims 6 and 11 disclosing similar features as amended independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473